Citation Nr: 0117127	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  97-06 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
October 1954.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1995 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for PTSD 
was denied.

In March 2000, the Board remanded the case to the RO for 
additional development.  Said development having been 
completed, the case is returned to the Board for further 
adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO to the 
extent possible.

2.  The evidence does not show that the veteran presently has 
a medical diagnosis of PTSD in accordance with DSM-IV 
criteria.

3.  The evidence does not show that the veteran does not have 
PTSD as a result of hie military service.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1153 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (1996)(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) on this claim. McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  VCAA § 3(a), at 2097-98 (to be codified at 
38 U.S.C. § 5103A).  VA is under an affirmative duty to 
obtain a claimant's pertinent service records.  The veteran's 
service personnel records are associated with the claims 
folder.  Accordingly, the Board finds that the duty to assist 
the veteran in obtaining service medical records is 
satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  Reports of VA outpatient treatment, VA 
examination, and VA hospitalization dating from the 1950s 
have been associated with the claims folder.  As VA has 
secured all medical records that the veteran has identified 
pertinent to his claim, VA's duty to assist the claimant in 
this regard is satisfied.  See VCAA § 3(a), at 2097-98 (to be 
codified at 38 U.S.C. § 5103A).  

The Board notes that the veteran filed a claim for disability 
compensation with the Social Security Administration (SSA).  
By letter dated in January 2000, the SSA indicated that the 
veteran was denied Social Security disability benefits.  
Included with this letter was a copy of the medical evidence 
used in consideration of his claim before the SSA.  As VA has 
secured all relevant records in the possession of the SSA, 
the VA's duty to assist the claimant in this regard is 
satisfied.  

The veteran has been examined by VA in conjunction with this 
claim.   Accordingly, those aspects of the "duty to assist" 
are satisfied.  The veteran has been advised of the evidence 
that would be necessary for him to substantiate his claim, by 
means of the various developmental letters from the RO, as 
well as statements of the case and supplemental statements of 
the case that have been issued during the appellate process.  
See VCAA § 3(a), at 2096-97 (to be codified at 38 U.S.C. 
§ 5103(a)).  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Evidentiary Background

The evidence shows that the veteran served with the United 
States Marine Corps during the Korean Conflict.  During his 
service, he received a shell fragment wound of the right 
elbow as well as sustained a concussion during enemy 
shelling.  His DD214 shows that he has received the Purple 
Heart for combat injuries.  

From December 1959 to January 1960, the veteran was 
hospitalized at a VA hospital with complaints of pain and 
stiffness in his neck of two days duration.  He had been 
working as a textile worker until two days prior to coming to 
hospital.  At that time, he left his home and job and "just 
went up into the mountains."  The discharge summary 
indicates that he served nine months in prison for molesting 
a minor female and had recently been accused of a similar 
charge.  The veteran was noted to have some evidence of 
affective depression, but he was cooperative.  There was no 
evidence of delusional or hallucinatory difficulties.  The 
hospital discharge summary indicates that he had apparently 
become so concerned about the charges against him, that he 
developed a conversion reaction.  Psychological testing did 
no appear to reflect an overt psychotic disorganization; 
however, the discharge summary indicates that there was some 
potentiality for psychotic episodes.  Personality wise, it 
was noted that the veteran may not have sufficient resources 
to withstand severe stress.  Pertinent diagnosis was 
conversion reaction.

The veteran was hospitalized at a VA hospital from May 1964 
to June 1964 with various complaints to include complaints of 
"nerve spasms."  He reported that he had drank a pint of 
whiskey three days prior to admission and that he does this 
about "once a week."  Diagnosis at discharge was conversion 
reaction.  

A VA discharge summary shows that the veteran was 
hospitalized from June 1966 to July 1966 with a final 
diagnosis of depressive reaction in a passive-aggressive 
personality with long history of antisocial behavior.

From July 1972 to September 1972, the veteran was 
hospitalized at a VA facility.  The veteran alleged that 
excessive drinking got him into trouble.  While he had little 
judgment and insight, he was oriented.  Pertinent diagnosis 
was conversion reaction with passive-aggressive personality 
and sociopathic personality.  His prognosis was considered 
poor due to his sociopathic tendencies. 

A January 1974 VA medical certificate shows that the veteran 
was brought in by his wife for help with his alcoholism under 
the recommendation of his probation officer.  Diagnoses are 
alcohol addiction and sociopathic personality.  

An August 1975 Neuropsychiatric Conference Report indicates 
that five staff members concluded that the appropriate 
diagnosis for the veteran's psychiatric disorder was 
schizophrenia, paranoid type.  

Outpatient treatment records dated from 1972 to 1977 show 
diagnoses of schizophrenia and alcoholism.  

From May 1977 to June 1977, the veteran received inpatient VA 
treatment for acute alcohol intoxication.

In March 1978, the veteran was admitted to a VA facility for 
alcohol paranoia and chronic brain syndrome secondary to 
alcoholism.  Similarly, a May 1978 VA psychiatric 
consultation shows that the veteran had diagnoses of 
personality disorder with dependent, hysterical, and passive-
aggressive features as well as alcohol abuse.  The report 
indicates that there was no indication for psychiatric 
intervention.

A June 1979 VA neuropsychiatric examination report indicates 
that the veteran was very cooperative and friendly.  He spoke 
in a coherent goal-directed fashion.  There was no evidence 
of any loosened associations or flight of ideas and no 
bizarre motor movements or tics.  His mood was calm and his 
affect was appropriate.  There were no delusions or 
hallucinations.  He was oriented times 3 and his memory, both 
remote and recent, was good.  His insight, judgment, and 
intellectual capacity appeared marginal.  Diagnosis was 
sociopathic personality with history of alcoholism. 

In August 1980, the veteran was hospitalized after being 
found in a ditch beside a road.  He claimed that he did not 
know why he was being hospitalized; however, he stated that 
his last remembrance was drinking on a bench downtown.  
Pertinent diagnosis was alcohol dependence with intoxication.

The veteran was also hospitalized for alcohol dependence in 
April 1982 and June 1987

In February 1988, the veteran was afforded a VA psychiatric 
examination.  He stated that while serving during the Korean 
Conflict, he was captured by the Chinese and held prisoner 
for 28 days.  He was rescued by an American helicopter that 
was subsequently shot down.  He was recaptured and remained a 
prisoner for 31 more days.  He also indicated that he was 
shot in the ankle.  Post service medical history contained 
numerous treatments for alcohol abuse.  The examiner noted 
that the veteran was oriented to time, place, and person.  He 
showed no evidence of thought disorder, delusions, or 
hallucinations.  The examiner also stated that the veteran 
did not appear either significantly anxious or depressed.  He 
had no obvious mannerisms or behavior indicative of a 
psychiatric disorder.  Diagnoses of alcohol dependence, 
episodic, and dementia secondary to alcoholism, mild, were 
rendered.  

According to various statements by the veteran and his 
daughter, he became intoxicated and walked in front of a car 
in 1988.  He subsequently slipped into a coma for three weeks 
and almost died.  

Private medical records from Dr. Max Bayard, a family 
practitioner, show treatment for psychiatric conditions to 
include psychotic episodes, a seizure disorder secondary to 
closed head trauma, and post-traumatic stress disorder. 

An August 1994 private medical statement from Dr. Max Bayard 
indicates that the veteran has a diagnosis of post-traumatic 
stress disorder secondary to combat experiences in Korea.  
The veteran's complaints included nightmares four or five 
times per week and visions of the battlefield.  However, the 
veteran acknowledged some amnesia concerning the episodes.  
He avoids falling asleep due to the fear of having 
nightmares.  In addition, the veteran reported occasional 
outbursts of anger which predominately occur following the 
nightmares.  Dr. Bayard indicated that these symptoms have 
occurred for years, but had recently become significantly 
worse, according to the veteran and his daughter.  

In February 1995, the veteran was afforded a VA PTSD 
examination.  The examination report indicated that the 
examination reviewed the veteran's claims folder in 
conjunction with his claim.  The veteran reported that he 
served on the front lines during the Korean Conflict.  He 
stated that he was at the 38th Parallel and was told to 
volunteer for a death march to China.  He stated that he 
crossed the Yellow River, went up the Ho Chi Minh trail, and 
then went to the Great Wall of China.  By the time they got 
to the Great Wall, there were only three or four men left.  
He stated that he was then captured while living inside the 
wall and then beaten by the Chinese.  Subsequently, an 
American came and gave him a gun.  He was then taken to 
safety by Airborne forces.  The examiner noted that the 
veteran did not describe any symptoms compatible with any 
type of mood disturbance or any anxiety symptoms.  Similarly, 
the veteran did not have any cognitive disorders.  The 
examiner noted that the veteran's grooming and hygiene were 
poor.  According to the examiner, the veteran seemed to enjoy 
telling his history.  The examination report indicates that 
there were no signs of any type of anxiety and the veteran 
"certainly was cooperative with the examiner."  His mood 
appeared to be euthymic.  His affect appeared inappropriate 
in regards to the details he was telling about his service; 
however, there was no evidence of any emotional lability.  He 
was oriented to time, place, and person.  His long term 
memory appeared to be good while his recent memory seemed to 
have some impairment which might be compatible with an early 
dementing process.  There was no evidence of any formal 
thought disorder.  Similarly, there were no delusions and no 
hallucinations.  The veteran was not suicidal and not 
homicidal.  His insight and judgment were questionable.  The 
examiner felt that the veteran needed a guardian to assist 
with financial matters.  The examiner noted that the 
veteran's history of being shot in service and receiving the 
Purple Heart would appear on the outside to be mostly 
traumatic, however, the veteran demonstrated no distress 
because of going through traumatic evidence and he had no 
recurring symptoms that were related to this trauma.  
Pertinent diagnosis was history of alcohol dependence, rule 
out early dementia secondary to alcohol abuse.

An August 1995 statement from Dr. Bayard indicated that he 
continued to believe that the veteran had PTSD secondary to 
his active service.  Dr. Bayard based his opinion on the 
veteran's reports that he had not had any alcohol since 1988, 
a lack of any elevation in liver enzymes to evidence present 
heavy drinking, and a lack of evidence of end stage liver 
disease.

In May 1996, the veteran underwent a private psychological 
evaluation at the Watuga Mental Health Service, Inc.  The 
report indicated that the veteran's daughter was asked to 
participate in the clinical interview as the veteran was 
unable to give valid, goal directed responses to the 
questions.  The veteran's mode of verbal interaction included 
a general proclivity toward perseveration and tangential 
thought processing.  The examination report note that the 
veteran was unable to answer questions posed to him 
approximately 90 percent of the time.  His affect, mood, and 
behavior were all mildly to moderately anxious throughout the 
interview.  He was unable to give a direct answer with regard 
to the experience, or lack thereof, of hallucinations or 
delusions.  The veteran reported no sleep disturbance.  He 
reported feeling depressed approximately 25 percent of the 
time.  He denied suicidal ideations. However, he has made 
homicidal remarks when extremely upset.  He could not be 
taken to grocery stores or out in public arenas secondary to 
hypervigilance and paranoid behavior.  The veteran reported 
that he remembered throwing dead, bloody bodies in trucks and 
piling dog tags into huge piles.  He reported remembering 
flame throwers burning people, comrades dying in his lap, 
being chained to a wall, being beaten and being one of four 
survivors on a death march.  While the veteran indicated that 
talking about various inservice experiences worsened his 
symptoms, the examination report noted that he frequently 
initiated and perpetuated conversations regarding his 
stressful experiences.  The examination report indicates that 
the veteran responses to the Rorschach Inkblot Test indicated 
a significant elevation on the Schizophrenic Index and the 
Coping Deficient Index.  Those that responded as the veteran 
did have a possibility of schizophrenia.  However, the 
examiner noted that a similar picture is sometimes found 
among people with serious affective problems, neurological 
impaired people in serious disarray, or patients who are 
toxic because of extensive substance abuse.  Pertinent 
diagnoses were alcohol dependence, by history, and dementia 
due to head trauma, post traumatic stress disorder 
tendencies.  The examination report indicates that "there 
are Post Traumatic Stress Disorder tendencies present; 
however, many of the symptoms may be attributable to the 
veteran's long history of alcohol dependence and/or the 
cognitive effects of the head injury."

In June 1998, the veteran was afforded a VA examination.  The 
examiner noted that the veteran was a mostly unreliable 
historian.  The examination report indicates that the 
examiner had access to and reviewed the veteran's claim 
folder and medical history to include VA treatment records 
and private medical records from Dr. Bayard and Watuga Mental 
Heath Service.  The examiner noted that the veteran had 
intrusive recollections of Korea on a daily basis.  He 
indicated that he had dreams, some of which, the examiner 
noted, may be nightmares.  The veteran believed that he had 
experienced flashbacks in which he felt that he was back in 
Korea; however, he was not able to describe them in detail.  
The report indicates that the veteran watches news about war, 
other items about war, and talks about the war without 
apparent exposure distress.  The veteran did not describe any 
physiological reactions to watching news about the war; 
however, the veteran's daughter reported that he could become 
rather upset after news about war.   The veteran avoids 
public places and prefers to stay to himself.  The examiner 
noted that he enjoys keeping up with world news and 
"certainly is not avoidant, in terms of watching stories 
about wars or other matters."  He reported being estranged 
from his family and enjoyed their visits.  He indicated that 
he sleeps sufficiently for perhaps as much as 10 hours per 
day.  The veteran's daughter reported that he sleeps during 
the day and is up at night.  While the veteran had a history 
of ill temperament, the examiner noted that he was not ill 
tempered presently.  The veteran indicated that he felt safe 
where he lives and did not feel threatened by anyone.  The 
examiner noted that there was no description of 
hypervigilance.  The examiner noted that the veteran did not 
appear to be tangential and that it is possible that his 
condition had improved since his private examination in May 
1996.  His mood was mildly anxious, which was consistent with 
his overall affect.  In general, the veteran showed a range 
of affect, chuckling at times, at appropriate moments, and 
other times appearing concerned and a little bit anxious.   
He did not appear depressed and was only mildly anxious.  He 
was oriented to person, place, time and situation.  He denied 
homicidal and paranoid ideation.  His thought processes 
needed direction, in terms of remaining goal-directed, due to 
his circumstantiality, but were otherwise logical and fairly 
coherent.  There were no signs of psychosis, during the 
interview.  There was no evidence of hallucinations, delusion 
or ideas of reference, during the course of the interview.  
His judgment was intact and he had insight into his current 
life situation.  Based on a review of the veteran's claims 
file, hospital chart, and interviews with the veteran and his 
daughter, the examiner diagnosed generalized anxiety 
disorder; alcohol dependence, in remission; and a mild 
dementia.   According to the examiner, the veteran's current 
social and economic situation was consistent with the 
aforementioned diagnoses.  The examiner opined that the 
veteran's present disability did not appear to be related to 
his active duty service.  The examiner noted that while the 
veteran may have some symptoms of PTSD such as re-
experiencing stressors, and some avoidance, these symptoms 
fell short of what was necessary to support a diagnosis of 
PTSD under the DSM-IV.  Accordingly, the examiner found that 
"the diagnosis of post-traumatic stress disorder is not 
established."

A June 2000 letter from the Social Security Administration 
(SSA) indicated that the veteran had applied for Social 
Security disability benefits, but was denied.  Attached to 
the letter was a copy of the medical evidence relied upon by 
the SSA in rendering its decision.  This medical evidence 
consisted of a November 1977 examination diagnosing 
schizophrenia, paranoid type, and alcohol abuse and 
duplicative copies of VA medical evidence already associated 
with the veteran's VA claims folder.    

II.  Analysis

In general, service connection may be established for disease 
or disability that was either incurred in, or aggravated by, 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  Service 
connection for PTSD, as amended in June 1999, but effective 
from March 1997, requires (1) medical evidence diagnosing the 
condition in accordance with current DSM-IV criteria, (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).  

Prior to March 1997, service connection for PTSD required (1) 
medical evidence establishing a clear diagnosis of the 
condition, (2) credible supporting evidence that the claimed 
inservice stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304 (f) (1998).  

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As the 
evidence shows that the veteran filed his claim for service 
connection for PTSD prior to the effective date of the 
current version of 38 C.F.R. § 3.304 (f), the Board will 
review the veteran's claims pursuant to both the criteria in 
effect prior to March 1997, and the criteria in effect 
subsequent to that date, to determine which, if any, may be 
more favorable to the veteran.

After a review of the evidence, the Board finds that the 
veteran's claim fails as the preponderance of the evidence 
does not show that the veteran has PTSD, in accordance with 
current DSM-IV criteria, caused by his military service.

The evidence shows that the veteran has an extensive history 
of alcohol abuse and personality disorders dating from the 
1950s.  He has been hospitalized with treatment for alcohol 
abuse at least nine times since separation from active duty.  

In support of his claim for service connection for PTSD, the 
veteran has submitted private medical evidence from Dr. 
Bayard, a private physician.  The first indication of a 
diagnosis of PTSD or PTSD symptoms is a private medical 
record from Dr. Bayard dated in August 1994.  Additionally, 
in statements of August 1994 and August 1995, Dr. Bayard 
proffered opinions that the veteran had PTSD secondary to 
active service.  

The Board notes that the veteran has also submitted the 
report of a private psychiatric examination dated in May 1996 
wherein a psychological examiner and a psychologist noted 
that the veteran had diagnoses of alcohol dependence and 
dementia with PTSD tendencies.  These examiners noted that 
while the veteran had PTSD symptoms, many of these symptoms 
may be attributable to the veteran's alcohol dependency 
and/or his residuals of a head injury.  This evaluation does 
not contain evidence of either a diagnosis of PTSD in 
accordance with current DSM-IV criteria, or medical evidence 
establishing a clear diagnosis of PTSD.  

The Board finds that the most recent and persuasive medical 
evidence is a June 1998 VA examination report.  The examiner 
reviewed the veteran's claims folder, history of inservice 
stressors, service medical records, and post service private 
and VA medical records and authored a comprehensive six page 
examination report.  The examiner opined that, while the 
veteran has symptoms compatible with PTSD, he does not have a 
diagnosis of PTSD in accordance with present DSM-IV criteria.  
These findings are consistent with prior VA examinations 
conducted in February 1988 and February 1995.  The Board 
notes that these three VA examinations were conducted by 
different physicians none of whom diagnosed PTSD despite the 
veteran's recitation of alleged inservice stressors.  The 
1995 and 1998 examination reports indicate that the veteran's 
claims folder was reviewed in conjunction with the 
examinations.  

The Board concludes that the June 1998 VA examination report 
is more probative than the opinions offered by Dr. Bayard.  
Dr. Bayard based his opinion on the history reported to him 
by the veteran and his daughter.  The Board notes that it is 
not required to accept doctors' opinions that are based upon 
the veteran's recitation of medical history. Godfrey v. 
Brown, 8 Vet. App. 113 (1995), see also, Owens v. Brown, 7 
Vet. App. 429 (1995).  The evidence does not show that Dr. 
Bayard reviewed the veteran's service medical records or any 
other related documents which would have enabled him to form 
an opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993).  However, as noted above, the VA physician who 
examined the veteran in 1998 had access to the veteran's 
entire medical history and the veteran's claims folder.  
Thus, the VA examiner was able to formulate a more informed 
decision.  Accordingly, the Board finds that the VA 
examiner's opinion is more probative to the issue presented 
than Dr. Bayard's opinion.

Based on the discussion above, the Board finds that the much 
greater weight of the evidence does not show that the veteran 
has a diagnosis of PTSD in accordance with DSM-IV criteria.  
The Board has considered the various statements of the 
veteran and his daughter.  However, as laypersons, they are 
not competent to establish by their own opinions that he has 
PTSD.  Moray v. Brown, 5 Vet. App. 211 (1993).  Without a 
diagnosis of PTSD in accordance with DSM-IV criteria, or a 
clear diagnosis of PTSD, there is no need to proceed further 
to determine whether any claimed stressor in service may be 
verified.  And, obviously, there can be no medical opinion 
linking PTSD to a stressor event in service.

In view of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's PTSD 
claim.  38 C.F.R. § 3.304(f).  The Board has considered the 
doctrine of reasonable doubt.  However, as the evidence does 
not show that the veteran presently has a diagnosis of PTSD 
consistent with either the current version or former version 
of 38 C.F.R. §  3.304(f), there can be no reasonable doubt. 


ORDER

Service connection for PTSD is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

